Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 18-19, 23 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The term “substituted” without saying which substituents are intended is indefinite. One skilled in the art cannot say which substituents are permitted and which ones are not.
ii) The kind and number of heteroatoms present in the 6-membered heteroaryl at R1A is not known. Appropriate clarification is required.
iii) The term “heterocyclyl” is indefinite because it is not known how many atoms make up the ring, which atoms are present and what kind of a ring (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.) is intended. See also where “two instances of R1a groups are joined to form a substituted or unsubstituted, heterocyclic ring, or substituted or unsubstituted heterocyclic ring.”
iv) Similarly, the term “heteroaryl” is indefinite because it is not known how many atoms are present, how many and what kind of heteroatoms are involved, what size ring is intended and how many rings are present.
v) The group “acyl” is indefinite because one skilled in the art cannot say what this looks like. One skilled in the art cannot say whether the acyl is derived from sulfonic acid, phosphonic acid, arsenic acid, carboxylic acid, etc. Which other atoms are present? Is only an alkanoyl (R-C(O)-, wherein R is alkyl) intended or is more intended? A clarification is required.
vi) The term “carbocyclyl” is indefinite because it is not known how many atoms make up the ring and what kind of a ring is intended (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.). 
vii) In claim 16, the pharmaceutical composition necessarily requires the presence of the pharmaceutically acceptable excipient. The term “optionally” should be deleted.
viii) In claims 18 and 19 it is unclear which disease is being treated.

There are compounds excluded by proviso. If these compounds are excluded to avoid prior art rejections, Applicants are urgently requested to point to these compounds in the prior art because the disclosure of these excluded compounds is material to the examination of the instant application.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 23 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	The how to use portion of the statute has not been addressed. This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given subject. The physician clearly must know what diseases and what symptoms are to be treated. In this case, Applicants have not provided what is being treated, who the subject is, how one can identify said subject (i.e. how one can identify a subject in need), given no specific dose, given no specific dosing regimen, given no specific route of administration, and do not specify what diseases or symptoms they intend to treat. 
	Infectious diseases arise from bacteria, fungi, parasites, viruses, etc. The claims do not say which infectious disease they intend to treat. 
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
	As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696: “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”

Copious amount of art was found. Prior art considerations are not complete at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nunes et al. (US 2007/0037827). The claim reads on compound 219, page the compounds in page 258. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivashchenko et al. (US 8,486,945). The claim reads on the compounds depicted below.
RN   847387-52-4  CAPLUS      
CN   Benzamide, N-(3-imidazo[1,2-a]pyrimidin-2-ylphenyl)-3-methyl-  (CA INDEX
     NAME)
  

    PNG
    media_image1.png
    248
    425
    media_image1.png
    Greyscale

RN   847387-80-8  CAPLUS
CN   Benzamide, N-(5-imidazo[1,2-a]pyrimidin-2-yl-2-methylphenyl)-4-methoxy-
     (CA INDEX NAME)

    PNG
    media_image2.png
    278
    425
    media_image2.png
    Greyscale

RN   847388-04-9  CAPLUS
CN   Benzamide, N-(5-imidazo[1,2-a]pyrimidin-2-yl-2-methoxyphenyl)-3-methoxy-
     (CA INDEX NAME)

    PNG
    media_image3.png
    280
    389
    media_image3.png
    Greyscale

RN   862810-49-9  CAPLUS
CN   Benzeneacetamide, N-(5-imidazo[1,2-a]pyrimidin-2-yl-2-methylphenyl)-3-
     methyl-  (CA INDEX NAME)

    PNG
    media_image4.png
    240
    451
    media_image4.png
    Greyscale

RN   862810-99-9  CAPLUS
CN   Benzeneacetamide, N-(5-imidazo[1,2-a]pyrimidin-2-yl-2-methoxyphenyl)-  
     (CA INDEX NAME)

    PNG
    media_image5.png
    313
    333
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nunes et al. (US 2007/0037827). 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ivashchenko et al. (US 8,486,945).
The references independently teach compounds which differ as ring position isomers of the instantly claimed compound. Thus, Ivashchenko teaches the compounds depicted below.
RN   862811-22-1  CAPLUS
CN   Benzamide, N-(4-imidazo[1,2-a]pyrimidin-2-ylphenyl)-3,5-dimethoxy-  (CA
     INDEX NAME)

    PNG
    media_image6.png
    180
    481
    media_image6.png
    Greyscale

RN   923112-75-8  CAPLUS
CN   Benzamide, 4-methyl-N-[4-(7-methylimidazo[1,2-a]pyrimidin-2-yl)phenyl]-
     (CA INDEX NAME)

    PNG
    media_image7.png
    153
    506
    media_image7.png
    Greyscale

RN   923234-58-6  CAPLUS
CN   Benzeneacetamide, 4-methoxy-N-[4-(7-methylimidazo[1,2-a]pyrimidin-2-
     yl)phenyl]-  (CA INDEX NAME)

    PNG
    media_image8.png
    248
    506
    media_image8.png
    Greyscale
.

Nunes also teaches compounds in page 258 which has the corresponding -NHC(O)-R1A moiety at a different ring position. 
Position isomers are well established as being prima facie structurally obvious. See:
Ex parte Engelhardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284; In re Surrey, 138 USPQ 67; Ex parte Ullyot 103 USPQ 185; Ex parte Naito 168 USPQ 437, 439; In re Norris 84 USPQ 459; Ex parte Allais 152 USPQ 66; Ex parte Henkel 130 USPQ 474; Ex parte Biel 124 USPQ 109; In re Crownse 150 USPQ 554; In re Fouche 169 USPQ 431; Ex parte Ruddy	121 USPQ 427; In re Wiechert 152 USPQ 249.
For example, “Position Isomerism has been used as a tool to obtain new and useful drugs” (Engelhardt), and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original).

	The claim excludes certain compounds which are embraced by the generic formula. Homologues, analogs and ring position isomers of the exclude compounds are embraced by the claim. The excluded compounds, if present in the prior art, render the claims obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 7, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624